        Case 1:19-cv-11258-ADB Document 26 Filed 06/17/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS




J. Bradford Brooks

      Plaintiff

v.                                        Civil Action No. 19-11258-ADB

City of Haverhill et al

      Defendant




                              ORDER FOR REMAND


Burroughs, DJ




In accordance with this Court’s Electronic Order dated June 17, 2019,
GRANTING the Motion to Remand, it is hereby ordered that this case be
REMANDED to Land Court Department of the Trial Court for further
proceedings.




                                                     BY THE COURT,
                                                     /s/ Christina McDonagh
                                                     Deputy Clerk


DATED: June 17, 2019
